EXHIBIT 10.3

 

 

____________________

 

BRAZIL INTERACTIVE MEDIA, INC.

____________________

 

 

 

SUBSCRIPTION AGREEMENT

 

 

 

____________________

 

 

 

Up to $395,000 Of The Company’s Two-Year Convertible Debentures

 

 

___________________

 

 

 

 

 

 

 

 

 

 

 

 

 



 



 

SUBSCRIPTION PROCEDURES

 

 

Convertible Debentures (the “Debentures”) and (the “Securities”) of Brazil
Interactive Media, Inc., Delaware corporation (the “Company”) are being offered
pursuant to this Subscription Agreement (this “Subscription Agreement”). This
“Offering” is being made in accordance with the exemptions from registration
provided under Section 4(a)(2) of the Securities Act of 1933, as amended (the
“Securities Act”) and Rule 506(b) of Regulation D promulgated under the
Securities Act.

 

In order to purchase Securities, each Subscriber must complete and execute this
Subscription Agreement and the accompanying investor questionnaire (the
“Questionnaire”). In addition, the Holder, as defined herein, must make a
payment for the amount being subscribed for hereunder directly to the Company.
All subscriptions are subject to acceptance by the Company, which shall not
occur until the Company has returned the signed “Company Signature Page”.

 

The Questionnaire is designed to enable the Holder to demonstrate the minimum
legal requirements under federal and state securities laws to purchase the
Securities. The Signature Page for the Questionnaire and the Subscription
Agreement contain representations relating to the subscription and should be
reviewed carefully by each subscriber and/or its advisors.

 

If the Holder is a foreign person or foreign entity, the Holder may be subject
to a withholding tax equal to thirty percent (30%) of any dividends paid by the
Company. In order to eliminate or reduce such withholding tax, the Holder must
submit a properly executed I.R.S. Form 4224 “Exemption from Withholding of Tax
on Income Effectively Connected with the Conduct of a Trade or Business in the
United States” or I.R.S. Form 1001 “Ownership Exemption or Reduced Trade
Certificate”, claiming exemption from withholding or eligibility for treaty
benefits in the form of a lower rate of withholding tax on interest or
dividends.

 

Payment of the full subscription amount will be made by wire transfer by
_______________________________________________ (the “Holder”) on or prior to
the closing per the wire instructions that will be established. In the event of
a termination of the Offering or the rejection of a subscription, subscription
funds will be returned by the Company without interest or charges.

 

SUBSCRIPTION AGREEMENT



 

THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR ANY STATE SECURITIES LAWS AND ARE
BEING OFFERED AND SOLD IN RELIANCE ON EXEMPTIONS FROM THE REGISTRATION
REQUIREMENTS OF SUCH LAWS. THE SECURITIES ARE SUBJECT TO RESTRICTIONS ON
TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS
PERMITTED UNDER SUCH LAWS PURSUANT TO REGISTRATION OR AN EXEMPTION THEREFROM.
THE SECURITIES HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE UNITED STATES
SECURITIES AND EXCHANGE COMMISSION (THE “SEC” OR THE “COMMISSION”) OR ANY OTHER
REGULATORY AUTHORITY, NOR HAVE ANY OF THE FOREGOING AUTHORITIES PASSED UPON OR
ENDORSED THE MERITS OF THIS OFFERING OR THE ACCURACY OR ADEQUACY OF THE OFFERING
MATERIALS. ANY REPRESENTATION TO THE CONTRARY IS UNLAWFUL.

 

Brazil Interactive Media, Inc.

 

This Subscription Agreement is made between Brazil Interactive Media, Inc., a
Delaware corporation (the “Company”), and the undersigned prospective Holder
(the “Holder”) who is subscribing hereby for the Company’s convertible
debentures (the “Debentures”) (the “Securities”). This subscription is submitted
to you in accordance with and subject to the terms and conditions described in
this Subscription Agreement, together with any Exhibits hereto, relating to an
offering of up to Three Hundred Ninety-Five Thousand dollars ($395,000) of the
Securities (the “Offering”). The Offering is limited to certain “accredited
investors” and is made in accordance with the exemptions from registration
provided for under Section 4(a)(2) of the Securities Act and Rule 506(b) of
Regulation D promulgated under the Securities Act (“Regulation D”).

2

 



 

Contemporaneously with the execution and delivery of this Subscription
Agreement, the parties hereto are executing and delivering a Registration Rights
Agreement and Form of Debenture, all of even date herewith (collectively with
the documents referenced in the foregoing documents, the “Transaction
Documents”).

 

1. Subscription.

 

(a) The closing shall be deemed to have occurred on or about April 24, 2014 (the
“Closing Date” or a “Closing”) provided however, that the transactions
contemplated by the Agreement and Plan of Reorganization between the Company and
American Cannabis Consulting, Inc., and all of its subsidiaries have been
completed ("Acquisition")

 

(b) Upon receipt by the Company of the requisite payment for the Debenture being
purchased, the Debenture so purchased will be forwarded by the Company to the
Holder or its broker, as listed on the signature page, and the name of the
Holder will be registered on the Debenture transfer books of the Company as the
record owner of such Debentures.

 

(c) As long as the Holder owns the Debenture, the Holder shall have the right,
to change the terms and conditions for the balance of the Debenture it then
holds, to match the terms of any other offering of securities made by the
Company.

 

(d) The Holder shall fund (i) ___________________ dollars ($_________) upon
Closing of the Acquisition, which shall be paid directly to the Company.

 

 

 

2. Representations And Warranties Of The Holder.

 

The Holder hereby represents and warrants to, and agrees with, the Company as
follows:

 

(a) The Holder has been furnished with, and has carefully read the applicable
form of the Debenture and is familiar with and understands the terms of the
Offering. With respect to tax and other economic considerations involved in his
investment, the Holder is not relying on any representation or warranty made by
the Company. The Holder has carefully considered and has, to the extent the
Holder believes such discussion necessary, discussed with the Holder's
professional legal, tax, accounting and financial advisors the suitability of an
investment in the Company, by purchasing the Debentures, for the Holder's
particular tax and financial situation and has determined that the investment
being made by the Holder is a suitable investment for the Holder.

 

(b) The Holder acknowledges that all documents, records, and books pertaining to
this investment which the Holder has requested, have been made available for
inspection, or the Holder has had access thereto.

 

(c) The Holder has had a reasonable opportunity to ask questions of and receive
answers from a person or persons acting on behalf of the Company concerning the
Offering, and if such opportunity was taken, then all such questions have been
answered to the full satisfaction of the Holder.

 

(d) The Holder will not sell, or otherwise dispose of the Debentures or its
underlying shares of the Company’s common stock, par value $0.00001 per share
(the “Common Stock”) issued upon conversion of the Debentures without
registration under the Securities Act or applicable state securities laws or
compliance with an exemption therefrom including but not limited to Rule 144(b)
and 144(k) under the Securities Act (an “Exemption”). The Securities have not
been registered under the Securities Act or under the securities laws of any
state. The Common Stock underlying the Securities, is to be registered by the
Company, with the U.S. Securities and Exchange Commission (“SEC”), pursuant to
the terms of the Registration Rights Agreement (attached hereto as Exhibit A)
incorporated herein and made a part hereof.

 

(e) The Holder recognizes that an investment in the Securities is speculative
and involves substantial risks, including loss of the entire amount of such
investment. Further, the Holder has carefully read and considered the schedules
attached hereto.

3

 



 

(f) The Holder understands that no federal or state agency has made any finding
or determination regarding the fairness of this Offering of the Securities, or
the Common Stock issuable upon conversion of the Debenture for investment, or
any recommendation or endorsement of this Offering of the Securities.

 

(g) The Holder is an “accredited investor” as that term is defined in Rule
501(a) of Regulation D under the 1933 Act. The Holder has such knowledge and
experience in financial and business matters that it is capable of evaluating
the merits and risks of the purchase of the Securities. The Holder is not
registered as a broker or dealer under Section 15(a) of the 1934 Act, affiliated
with any broker or dealer registered under Section 15(a) of the Securities
Exchange Act of 1934, as amended, or a member of the Financial Industry
Regulatory Authority.

 

(h) The Holder acknowledges that each certificate representing the Debentures
(and the shares of Common Stock issued upon conversion of the Debentures), shall
be stamped or otherwise imprinted with a legend substantially in the following
form:

 

THE SECURITIES EVIDENCED BY THIS CERTIFICATE MAY NOT BE OFFERED OR SOLD,
TRANSFERRED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF EXCEPT (i) PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, (ii) TO THE EXTENT APPLICABLE, PURSUANT TO RULE 144 UNDER THE ACT (OR
ANY SIMILAR RULE UNDER SUCH ACT RELATING TO THE DISPOSITION OF SECURITIES), OR
(iii) PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER SUCH ACT.

 

If the Holder sends a Notice of Conversion (attached hereto as Exhibit B), and a
registration statement under the Securities Act is in effect as to the sale,
then in such event the Company shall have its transfer agent send Holder the
appropriate number of shares of Common Stock without restrictive legends (other
than a legend referring to the resale registration and prospectus delivery
requirements) and not subject to stop transfer instructions.

 

(i) If this Subscription Agreement is executed and delivered on behalf of a
corporation or legal entity other than a natural person: (i) such corporation or
other entity has the full legal right and power and all authority and approval
required (a) to execute and deliver, or authorize execution and delivery of this
Subscription Agreement and all other Transaction Documents executed and
delivered by or on behalf of such corporation in connection with the purchase of
the Securities, and (b) to purchase and hold the Securities; and (ii) the
signature of the party signing on behalf of such corporation or entity is
binding upon such corporation.

 

(j) The Holder is not subscribing for the Securities as a result of, or pursuant
to, any advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio or
presented at any seminar or meeting, or any other general solicitation.

 

(k) The Holder is purchasing the Securities for its own account for investment,
and not with a view toward the resale or distribution thereof, except pursuant
to sales registered or exempted from registration under the Securities Act. The
Holder has not offered or sold any portion of the Securities being acquired nor
does the Holder have any present intention of dividing the Securities with
others or of selling, distributing or otherwise disposing of any portion of the
Securities either currently or after the passage of a fixed or determinable
period of time or upon the occurrence or non-occurrence of any predetermined
event or circumstance in violation of the Securities Act provided, however, that
by making the representations herein, the Holder does not agree to hold any of
the Securities for any minimum or other specific term and reserves the right to
dispose of the Securities at any time in accordance with or pursuant to a
registration statement or an exemption under the Securities Act. The Holder is
neither an underwriter of, nor a dealer in, the Debentures or the Common Stock
issuable upon conversion or exercise, as the case may be, thereof or upon the
payment of interest thereon and is not participating in the distribution or
resale of the Debentures or the Common Stock issuable upon conversion or
exercise, as the case may be, thereof. Notwithstanding anything in this Section
to the contrary, the Holder reserves the right to pledge any of the Securities
for margin purposes and dispose of the Securities at any time in accordance with
federal and state securities laws applicable to such dispositions.

4

 



 

(l) The Holder or the Holder's representatives, as the case may be, has such
knowledge and experience in financial, tax and business matters so as to enable
the Holder to utilize the information made available to the Holder in connection
with the Offering to evaluate the merits and risks of an investment in the
Securities and to make an informed investment decision with respect thereto.

 

3. Representations And Warranties Of The Company.

 

Except as set forth in the Schedules attached hereto, the Company hereby
represents and warrants to, and agrees with the Holder, as follows:

 

a. Organization and Qualification. The Company and its “Subsidiaries” (which for
purposes of this Subscription Agreement means any entity in which the Company,
directly or indirectly, owns capital stock or holds an equity or similar
interest) (a complete list of which is set forth in Schedule 3(a)) are
corporations duly organized and validly existing in good standing under the laws
of the respective jurisdictions of their incorporation, and have the requisite
corporate power and authorization to own their properties and to carry on their
business as now being conducted. Both the Company and its Subsidiaries are duly
qualified to do business and are in good standing in every jurisdiction in which
their ownership of property or the nature of the business conducted by them
makes such qualification necessary, except to the extent that the failure to be
so qualified or be in good standing would not have a Material Adverse Effect. As
used in this Subscription Agreement, the term “Material Adverse Effect” means
any material adverse effect on the business, properties, assets, operations,
results of operations, financial condition or prospects of the Company and its
Subsidiaries, if any, taken as a whole, or on the transactions contemplated
hereby or by the agreements and instruments to be entered into in connection
herewith, or on the authority or ability of the Company to perform its
obligations under the Transaction Documents (as defined in Section 3.b hereof).

 

b. Authorization; Enforcement; Compliance with Other Instruments. (i) The
Company has the requisite corporate power and authority to enter into and
perform its obligations under the Transaction Documents, and to issue the
Securities in accordance with the terms hereof and thereof, (ii) the execution
and delivery of the Transaction Documents by the Company and the consummation by
it of the transactions contemplated hereby and thereby, including without
limitation the reservation for issuance and the issuance of the Debentures
pursuant to this Subscription Agreement, have been duly and validly authorized
by the Company's Board of Directors and no further consent or authorization is
required by the Company, its Board of Directors, or its shareholders, (iii) the
Transaction Documents have been duly and validly executed and delivered by the
Company, and (iv) the Transaction Documents constitute the valid and binding
obligations of the Company enforceable against the Company in accordance with
their terms, except as such enforceability may be limited by general principles
of equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of creditors' rights and remedies.

5

 



 

c. Capitalization. As of the Closing Date, the Company’s authorized capital
stock shall be 100,000,000 shares of Common Stock, of which, approximately
(45,236,314) shares shall be issued and outstanding. All of such outstanding
shares have been, or upon issuance will be, validly issued and are fully paid
for and nonassessable. Except as disclosed in Schedule 3(c), which is attached
hereto and made a part hereof, (i) no shares of the Company's capital stock are
subject to preemptive rights or any other similar rights or any liens or
encumbrances suffered or permitted by the Company, (ii) there are no outstanding
debt securities, (iii) there are no outstanding shares of capital stock,
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, any
shares of capital stock of the Company or any of its Subsidiaries, or contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to issue additional shares of capital stock
of the Company or any of its Subsidiaries or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company or any of its Subsidiaries, (iv) there are no agreements or arrangements
under which the Company or any of its Subsidiaries, is obligated to register the
sale of any of their securities under the Securities Act (except the as
otherwise set forth in the Transaction Documents), (v) there are no outstanding
securities of the Company or any of its Subsidiaries which contain any
redemption or similar provisions, and there are no contracts, commitments,
understandings or arrangements by which the Company or any of its Subsidiaries
is or may become bound to redeem a security of the Company or any of its
Subsidiaries, (vi) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Securities as described in this Subscription Agreement, (vii) the Company
does not have any stock appreciation rights or "phantom stock" plans or
agreements or any similar plan or agreement, and (viii) there is no dispute as
to the class of any shares of the Company's capital stock. The Company has
furnished to the Holder, or the Holder has had access through EDGAR to, true and
correct copies of the Company's Articles of Incorporation, as in effect on the
date hereof (the “Articles Of Incorporation”), and the Company's Bylaws, as in
effect on the date hereof (the “Bylaws”).

 

d. Issuance of Debentures. Upon issuance in accordance with this Subscription
Agreement, the Debentures will be validly issued, fully paid for and
nonassessable and free from all taxes, liens and charges with respect to the
issue thereof. In the event the Company cannot register a sufficient number of
shares of Common Stock issuable upon conversion of the Debenture, due to the
remaining number of authorized shares of Common Stock being insufficient, the
Company will use its best efforts to register the maximum number of shares it
can based on the remaining balance of authorized shares and will use its best
efforts to increase the number of its authorized shares as soon as reasonably
practicable.

6

 



 

e. No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby will not (i) result in a violation of the
Articles of Incorporation, any Certificate of Designations, Preferences and
Rights of any outstanding series of preferred stock of the Company or the Bylaws
or (ii) conflict with, or constitute a material default (or an event which with
notice or lapse of time or both would become a material default) under, or give
to others any rights of termination, amendment, acceleration or cancellation of,
any material agreement, contract, indenture mortgage, indebtedness or instrument
to which the Company or any of its Subsidiaries is a party, or result in a
violation of any law, rule, regulation, order, judgment or decree, including
United States federal and state securities laws and regulations and the rules
and regulations of the principal securities exchange or trading market on which
the Common Stock is traded or listed (the “Principal Market”), applicable to the
Company or any of its Subsidiaries or by which any property or asset of the
Company or any of its Subsidiaries is bound or affected. Except as disclosed in
Schedule 3(e), neither the Company nor its Subsidiaries is in violation of any
term of, or in default under, the Articles of Incorporation, any Certificate of
Designations, Preferences and Rights of any outstanding series of preferred
stock of the Company or the Bylaws or their organizational charter or bylaws,
respectively, or any contract, agreement, mortgage, indebtedness, indenture,
instrument, judgment, decree or order or any statute, rule or regulation
applicable to the Company or its Subsidiaries, except for possible conflicts,
defaults, terminations, amendments, accelerations, cancellations and violations
that would not individually or in the aggregate have a Material Adverse Effect.
The business of the Company and its Subsidiaries, is not being conducted, and
shall not be conducted, in violation of any law, statute, ordinance, rule, order
or regulation of any governmental authority or agency, regulatory or
self-regulatory agency, or court, except for possible violations the sanctions
for which either individually or in the aggregate would not have a Material
Adverse Effect. Except as specifically contemplated by this Subscription
Agreement and as required under the Securities Act, the Company is not required
to obtain any consent, authorization, permit or order of, or make any filing or
registration (except the filing of a registration statement) with, any court,
governmental authority or agency, regulatory or self-regulatory agency or other
third party in order for it to execute, deliver or perform any of its
obligations under, or contemplated by, the Transaction Documents in accordance
with the terms hereof or thereof. All consents, authorizations, permits, orders,
filings and registrations which the Company is required to obtain pursuant to
the preceding sentence have been obtained or effected on or prior to the date
hereof and are in full force and effect as of the date hereof. Except as
disclosed in Schedule 3(e), the Company and its Subsidiaries are unaware of any
facts or circumstances which might give rise to any of the foregoing. The
Company is not, and will not be, in violation of the listing requirements of the
Principal Market as in effect on the date hereof and on each of the Closing
Dates and is not aware of any facts which would reasonably lead to delisting of
the Common Stock by the Principal Market in the foreseeable future.

 

f. SEC Documents; Financial Statements. Upon effectiveness of a registration
statement covering the Company’s Common Stock, the Company shall file all
reports, schedules, forms, statements and other documents required to be filed
by it with the SEC pursuant to the reporting requirements of the Securities and
Exchange Act of 1934, as amended (“Exchange Act”) (all of the foregoing filed
since the date hereof and all exhibits included therein and financial statements
and schedules thereto and documents incorporated by reference therein being
hereinafter referred to as the “SEC Documents”).

 

g. Absence of Certain Changes. Except as disclosed in Schedule 3.g there has
been no change or development in the business, properties, assets, operations,
financial condition, results of operations or prospects of the Company or its
Subsidiaries which has had or reasonably could have a Material Adverse Effect.
The Company has not taken any steps, and does not currently expect to take any
steps, to seek protection pursuant to any bankruptcy law nor does the Company or
its Subsidiaries have any knowledge or reason to believe that its creditors
intend to initiate involuntary bankruptcy proceedings.

 

h. Absence of Litigation. There is no action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the
executive officers of Company or any of its Subsidiaries, threatened against or
affecting the Company, the Common Stock or any of the Company's Subsidiaries or
any of the Company's or the Company's Subsidiaries' officers or directors in
their capacities as such, in which an adverse decision could have a Material
Adverse Effect.

7

 



 

i. Acknowledgment Regarding the Purchase of Debentures. The Company acknowledges
and agrees that the Holder is acting solely in the capacity of an arm's-length
investor with respect to the Transaction Documents and the transactions
contemplated hereby and thereby. The Company further acknowledges that the
Holder is not acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and any advice given by the Holder
or any of its respective representatives or agents in connection with the
Transaction Documents and the transactions contemplated hereby and thereby is
merely incidental to the Holder's purchase of the Debentures. The Company
further represents to the Holder that the Company's decision to enter into the
Transaction Documents has been based solely on the independent evaluation by the
Company and its representatives.

 

j. Employee Relations. Neither the Company nor any of its Subsidiaries is
involved in any union labor dispute nor, to the knowledge of the Company or any
of its Subsidiaries, is any such dispute threatened. Neither the Company nor any
of its Subsidiaries is a party to a collective bargaining agreement, and the
Company and its Subsidiaries believe that relations with their employees are
good. No executive officer (as defined in Rule 501(f) under the Securities Act)
has notified the Company that such officer intends to leave the Company's employ
or otherwise terminate such officer's employment with the Company.

 

k. Intellectual Property Rights. All patents, patent applications, trademark
registrations and applications for trademark registration held by the Company
are owned free and clear of all mortgages, liens, charges or encumbrances
whatsoever. No licenses have been granted with respect to these items and the
Company and its Subsidiaries do not have any knowledge of any infringement by
the Company or its Subsidiaries of trademark, trade name rights, patents, patent
rights, copyrights, inventions, licenses, service names, service marks, service
mark registrations, trade secret or other similar rights of others, and, except
as set forth on Schedule 3.k., there is no claim, action or proceeding being
made or brought against, or to the Company's knowledge, being threatened
against, the Company or its Subsidiaries regarding trademark, trade name,
patents, patent rights, invention, copyright, license, service names, service
marks, service mark registrations, trade secret or other infringement; and the
Company and its Subsidiaries are unaware of any facts or circumstances which
might give rise to any of the foregoing. The Company and its Subsidiaries have
taken reasonable security measures to protect the secrecy, confidentiality and
value of all of their intellectual property.

 

l. Environmental Laws. The Company and its Subsidiaries (i) are in compliance
with any and all applicable foreign, federal, state and local laws and
regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”), (ii) have received all permits, licenses or
other approvals required of them under applicable Environmental Laws to conduct
their respective businesses, and (iii) are in compliance with all terms and
conditions of any such permit, license or approval where, in each of the three
foregoing cases, the failure to so comply would have, individually or in the
aggregate, a Material Adverse Effect.

 

m. Title. The Company and its Subsidiaries have good and marketable title in fee
simple to all real property and good and marketable title to all personal
property owned by them which is material to the business of the Company and its
Subsidiaries, in each case free and clear of all liens, encumbrances and defects
except such as are described in Schedule 3.n. or such as do not materially
affect the value of such property and do not interfere with the use made and
proposed to be made of such property by the Company or any of its Subsidiaries.
Any real property and facilities held under lease by the Company or any of its
Subsidiaries are held by them under valid, subsisting and enforceable leases
with such exceptions as are not material and do not interfere with the use made
and proposed to be made of such property and buildings by the Company and its
Subsidiaries.

8

 



 

n. Insurance. The Company and each of its Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
businesses in which the Company and its Subsidiaries are engaged. Neither the
Company nor any such Subsidiary has been refused any insurance coverage sought
or applied for and neither the Company nor any such Subsidiary has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that would not have a
Material Adverse Effect.

 

o. Regulatory Permits. The Company and its Subsidiaries have in full force and
effect all certificates, approvals, authorizations and permits from the
appropriate federal, state, local or foreign regulatory authorities and
comparable foreign regulatory agencies, necessary to own, lease or operate their
respective properties and assets and conduct their respective businesses, and
neither the Company nor any such Subsidiary has received any notice of
proceedings relating to the revocation or modification of any such certificate,
approval, authorization or permit, except for such certificates, approvals,
authorizations or permits which if not obtained, or such revocations or
modifications which, would not have a Material Adverse Effect.

 

p. Internal Accounting Controls. The Company and each of its Subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management's general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles and to maintain asset accountability,
(iii) access to assets is permitted only in accordance with management's general
or specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.

 

q. No Materially Adverse Contracts. Neither the Company nor any of its
Subsidiaries is subject to any charter, corporate or other legal restriction, or
any judgment, decree, order, rule or regulation which in the judgment of the
Company's officers has or is expected in the future to have a Material Adverse
Effect. Neither the Company nor any of its Subsidiaries is a party to any
contract or agreement which in the judgment of the Company's officers has or is
expected to have a Material Adverse Effect.

 

r. Tax Status. The Company has filed all applicable federal and state income
tax, payroll tax, and sales tax returns, as required and the Company and each of
its Subsidiaries has made or filed all United States federal and state income
and all other tax returns, reports and declarations required by any jurisdiction
to which it is subject. The Company represents that there are no unpaid taxes in
any material amount claimed to be due by the taxing authority of any
jurisdiction, and the officers of the Company know of no basis for any such
claim.

 

s. Certain Transactions. Except for arm's-length transactions pursuant to which
the Company makes payments in the ordinary course of business upon terms no less
favorable than the Company could obtain from third parties and other than the
grant of stock options disclosed on Schedule 3.c. none of the officers,
directors, or employees of the Company is presently a party to any transaction
with the Company or any of its Subsidiaries (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of the
Company, any corporation, partnership, trust or other entity in which any
officer, director, or any such employee has a substantial interest or is an
officer, director, trustee or partner.

 

9

 



t. Dilutive Effect. The Company understands and acknowledges that the number of
shares of Common Stock issuable upon conversion of the Debentures purchased
pursuant to this Subscription Agreement will increase the issued and outstanding
shares of Common Stock in the Company. The Company’s executive officers and
directors have studied and fully understand the nature of the transactions
contemplated by this Subscription Agreement and recognize that they have a
potential dilutive effect. The board of directors of the Company has concluded,
in its good faith business judgment that such issuance is in the best interests
of the Company. The Company specifically acknowledges, subject to such
limitations as are expressly set forth in the Transaction Documents, its
obligation to issue shares of Common Stock upon conversion of the Debentures.

 

u. Additional Financings. The Company shall not, directly nor indirectly,
without the prior written consent of the Holder, offer, sell, grant any option
to purchase, or otherwise dispose of (or announce any offer, sale, grant or any
option to purchase or other disposition) any of its Common Stock or any
derivative securities convertible into Common Stock, or file any registration
statement, including those on Form S-8, for any securities, until the sooner of;
(i) the date on which the full Face Amount and penalties, if any, on the
Debentures have been paid, or (ii) two years following the Closing Date.
Notwithstanding this section, the Company may conduct additional financings upon
written consent of the Holder.

 

If there is any outstanding balance on the Debentures, the Holder shall retain a
first right of refusal for any additional financings. The Company must submit to
the Holder a duly authorized term sheet of the financing and the Holder may
elect, in writing within five (5) business days, to exercise its right to
finance the Company upon the same terms and conditions, as set forth in the
Debenture. In the event the Holder does not elect to complete such financing
within such period, the Company may proceed with the proposed third-party
financing on the same terms and conditions as contained in the notice to Holder.

 

v. Code of Ethics. The Company has adopted a Code of Ethics and will file the
Code with the SEC, if required.

 

w. No Disagreements with Accountants, Auditors and Lawyers. There are no
disagreements of any kind presently existing, or reasonably anticipated by the
Company to arise, between the Company and the accountants, auditors and lawyers
formerly or presently used by the Company, including but not limited to disputes
or conflicts over payment owed to such accountants, auditors or lawyers.

 

x. Investment Company. Neither the Company nor any Affiliate is an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.

 

y. Company Predecessor. All representations made by or relating to the Company
of a historical nature and all undertaking described herein shall relate and
refer to the Company, its predecessors, and the Subsidiaries.

 

z. Option Plan Restrictions. The only officer, director, employee and consultant
stock option or stock incentive plan currently in effect or contemplated by the
Company has been submitted to the Holder. No other plan will be adopted nor may
any options or equity not included in such plan be issued until after the
Debenture is paid in full.

 

4. Covenants Of The Company.

 

a. Best Efforts. The Company shall use its best efforts timely to satisfy each
of the conditions to be satisfied by it as provided in this Subscription
Agreement.

 

b. Blue Sky. The Company shall, at its sole cost and expense, make all filings
and reports relating to the offer and sale of the Debentures and the Common
Stock underlying the Debentures as required under the applicable securities or
“Blue Sky” laws of such states of the United States as specified by the Holder
or as required by law.

 

c. Reporting Status. Until the earlier of (i) the date that the Holder may sell
all of the Common Stock underlying the Debentures acquired pursuant to this
Subscription Agreement without restriction pursuant to Rule 144(k) under the
Securities Act, or (ii) the date on which the Holder shall have sold all the
Common Stock underlying the Debentures, the Company shall file all reports
required to be filed with the SEC pursuant to the Exchange Act, and the Company
shall not terminate its status as a reporting company under the Exchange Act.

10

 



 

d. Use of Proceeds. The Company shall apply proceeds from the Offering
(“Proceeds”), of no less than two hundred and twenty-five thousand dollars
($220,000), to pay for expenses related to servicing and maintaining its
publicly-traded status. Such expenses shall include, but are not limited for,
(i) qualified securities legal counsel, (ii) a Public Company Accounting
Oversight Board (“PCAOB”) registered auditor, (iii) stock transfer agent, (iv)
press release distribution, (v) investor relations, (vi) Depository Trust and
Transfer Corporation, (vii) Edgar/XBRL filings. Prior to Closing, the Company
shall also retain a qualified chief financial officer. The balance of the
Proceeds shall be used for the Company’s operations and general corporate
purposes. Any other use of Proceeds contemplated herein, shall be considered a
breach of contract and an Event of Default.

 

e. Conditions to Closing. The Company shall execute and remain in compliance
with the Transaction Documents with the Holder.

 

f. Financial Information. The Company shall make available to Holder, its most
recent financial statements and related information, and must complete an SEC
compliant financial audit performed by a PCAOB registered auditor, by the
Closing Date.

 

g. Reservation of Common Stock. Subject to the following sentence, the Company
shall take all action necessary to at all times have authorized, and reserved
for the purpose of issuance, a sufficient number of shares of Common Stock to
provide for the issuance of the Common Stock underlying the Debentures. In the
event that the Company determines that it does not have a sufficient number of
authorized shares of Common Stock to reserve and keep available for issuance,
the Company shall use its best efforts to increase the number of authorized
shares of Common Stock by seeking shareholder approval for the authorization of
such additional shares.

 

h. Listing. The Company shall maintain the Common Stock's authorization for
quotation on the Principal Market, unless the Holder and the Company agree
otherwise. Neither the Company nor any of its Subsidiaries shall take any action
which would be reasonably expected to result in the delisting or suspension of
the Common Stock on the Principal Market (excluding suspensions of not more than
one trading day resulting from business announcements by the Company). The
Company shall promptly provide to the Holder copies of any notices it receives
from the Principal Market regarding the continued eligibility of the Common
Stock for listing on such automated quotation system or securities exchange. The
Company shall pay all fees and expenses in connection with satisfying its
obligations under this Section.

 

i. Corporate Existence. The Company shall use its commercially reasonable best
efforts to preserve and continue the corporate existence of the Company.

 

j. Notice of Certain Events Affecting Registration. The Company shall promptly
notify Holder upon the occurrence of any of the following events in respect of a
registration statement or related prospectus covering the Common Stock
underlying the Debentures: (i) receipt of any request for additional information
by the SEC or any other federal or state governmental authority during the
period of effectiveness of the registration statement for amendments or
supplements to the registration statement or related prospectus; (ii) the
issuance by the SEC or any other federal or state governmental authority of any
stop order suspending the effectiveness of any registration statement or the
initiation of any proceedings for that purpose; (iii) receipt of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Common Stock underlying the Debentures for sale
in any jurisdiction or the initiation or threatening of any proceeding for such
purpose; (iv) the happening of any event that makes any statement made in such
registration statement or related prospectus or any document incorporated or
deemed to be incorporated therein by reference untrue in any material respect or
that requires the making of any changes in the registration statement, related
prospectus or documents so that, in the case of a registration statement, it
will not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading, and that in the case of the related prospectus, it will
not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; and (v) the Company's reasonable determination that a post-effective
amendment to the registration statement would be appropriate, and the Company
shall promptly make available to the Holder any such supplement or amendment to
the related prospectus.



11

 



k. Indemnification. In consideration of the Holder’s execution and delivery of
this Agreement and the Debenture Registration Rights Agreement and acquiring the
Debentures hereunder and in addition to all of the Company's other obligations
under the Transaction Documents, the Company shall defend, protect, indemnify
and hold harmless the Holder and all of its shareholders, officers, directors,
employees and direct or indirect investors and any of the foregoing person's
agents or other representatives (including, without limitation, those retained
in connection with the transactions contemplated by this Agreement)
(collectively, the “Indemnitees”) from and against any and all actions, causes
of action, suits, claims, losses, costs, penalties, fees, liabilities and
damages, and expenses in connection therewith (irrespective of whether any such
Indemnitee is a party to the action for which indemnification hereunder is
sought), and including reasonable attorneys' fees and disbursements (the
“Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to (i) any misrepresentation or breach of any
representation or warranty made by the Company in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby,
(ii) any breach of any covenant, agreement or obligation of the Company
contained in the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, (iii) any cause of action, suit or
claim brought or made against such Indemnitee by a third party and arising out
of or resulting from the execution, delivery, performance or enforcement of the
Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby, (iv) any transaction financed or to be financed
in whole or in part, directly or indirectly, with the proceeds of the issuance
of the Debentures, (v) the status of the Holder as an investor in the Company,
except, in the case of any of such clauses, insofar as any such Indemnified
Liability was attributable to gross negligence, willful misconduct or any
illegal activity on the part of Holder and, in the case of clause, (v) only,
insofar as any such Indemnified Liability was attributable to an untrue
statement, alleged untrue statement, omission or alleged omission made in
reliance upon and in conformity with written information furnished to the
Company by the Holder which is specifically intended by the Holder for use in
the preparation of any Registration Statement, preliminary prospectus or
prospectus. To the extent that the foregoing undertaking by the Company may be
unenforceable for any reason, the Company shall make the maximum contribution to
the payment and satisfaction of each of the Indemnified Liabilities which is
permissible under applicable law. The indemnity provisions contained herein
shall be in addition to any cause of action or similar rights the Holder may
have, and any liabilities to which the Holder may be subject. The Company shall
have the right to control the defense of any such claim and the Holder shall not
consent to any settlement of any such claim without the prior written consent of
the Company (which shall not be unreasonably withheld or delayed). The Holder
shall provide indemnification comparable in scope and coverage to the Company
and corresponding related persons in respect of any Indemnified Liability if and
to the extent attributable to gross negligence, willful misconduct or any
illegal activity on the part of the Holder, and shall be obligated to reimburse
the Company and such persons to the same extent as the Company’s reimbursement
obligations under Section 4.m. hereof.

 

l. Reimbursement. If (i) the Holder, other than by reason of its gross
negligence or willful misconduct, becomes involved in any capacity in any
action, proceeding or investigation brought by any shareholder of the Company,
in connection with or as a result of the consummation of the transactions
contemplated by the Transaction Documents, or if the Holder is impleaded in any
such action, proceeding or investigation by any person, or (ii) the Holder,
other than by reason of its gross negligence or willful misconduct or by reason
of its trading of the Common Stock in a manner that is illegal under the federal
securities laws, becomes involved in any capacity in any action, proceeding or
investigation brought by the SEC against or involving the Company or in
connection with or as a result of the consummation of the transactions
contemplated by the Transaction Documents, or if the Holder is impleaded in any
such action, proceeding or investigation by any person, then in any such case,
the Company will reimburse the Holder for its reasonable legal and other
expenses (including the cost of any investigation and preparation) incurred in
connection therewith, as such expenses are incurred. In addition, other than
with respect to any matter in which the Holder is a named party, the Company
will pay to the Holder the charges, as reasonably determined by the Holder, for
the time of any officers or employees of the Holder devoted to appearing and
preparing to appear as witnesses, assisting in preparation for hearings, trials
or pretrial matters, or otherwise with respect to inquiries, hearing, trials,
and other proceedings relating to the subject matter of this Subscription
Agreement. The reimbursement obligations of the Company under this Section shall
be in addition to any liability which the Company may otherwise have, shall
extend upon the same terms and conditions to any affiliates of Holder that are
actually named in such action, proceeding or investigation, and partners,
directors, agents, employees, attorneys, accountants, auditors and controlling
persons (if any), as the case may be, of Holder and any such affiliate, and
shall be binding upon and inure to the benefit of any successors of the Company,
Holder and any such affiliate and any such person.

12

 



 

m. Transfer Agent. Upon choosing a transfer agent, the Company covenants and
agrees that, in the event that the Company's agency relationship with the
transfer agent should be terminated for any reason prior to the Maturity Date
(as defined in the Form of Debenture), and the Company shall immediately appoint
a new transfer agent. The Company shall be current with all payments to the
transfer agent.

 

5. 144 Opinion Letter



 

If so requested by the Holder, the Company shall instruct legal counsel to write
a Rule 144 opinion letter, provided the necessary paperwork has been submitted
and the Exemption applies (as defined herein).

 

6. Delivery Instructions; Fees.

 

The Securities being purchased hereunder shall be delivered to the Holder on the
Closing Date at which time funds will be wired to the Company and the Debentures
will be delivered to the Holder, per the Holder’s instructions.

 

7. Understandings.

 

The Holder understands, acknowledges and agrees as follows:

 

a. No U.S. federal or state agency or any agency of any other jurisdiction has
made any finding or determination as to the fairness of the terms of the
Offering for investment nor any recommendation or endorsement of the Securities
or the Company.

 

b. The representations, warranties and agreements of the Holder and the Company
contained herein shall be true and correct in all material respects on and as of
the date of the sale of the Securities as if made on and as of such date and
shall survive the execution and delivery of this Subscription Agreement and the
purchase of the Securities.

 

c. In making an investment decision, the Holder is relying on its own
examination of the Company and the terms of the Offering, including the merits
and risks involved. The Common Stock shares have not been recommended by any
federal or state securities commission or regulatory authority. Furthermore, the
foregoing authorities have not confirmed the accuracy or determined the adequacy
of this document. Any representation to the contrary is a criminal offense.

 

d. The Offering is intended to be exempt from registration by virtue of Section
4(a)(2) of the Securities Act and the provisions of Regulation D thereunder,
which is in part dependent upon the truth, completeness and accuracy of the
statements made by the undersigned herein and in the Questionnaire.

 

e. It is understood that in order not to jeopardize the Offering’s exempt status
under Section 4(a)(2) of the Securities Act and Regulation D, the Holder may, at
a minimum, be required to fulfill the investor suitability requirements
thereunder.

 

f. The shares may not be resold except as permitted under the securities act and
applicable state securities laws, pursuant to registration or exemption
therefrom. Holder should be aware that they will be required to bear the
financial risks of this investment for an indefinite period of time.

 

g. THE COMPANY’S SECURITIES, INCLUDING ITS COMMON STOCK, ARE ILLIQUID. THERE IS
CURRENTLY NO MARKET FOR THE COMPANY’S COMMON STOCK AND THERE CAN BE NO ASSURANCE
THAT A MARKET WILL EVER DEVELOP. AN INVESTMENT IN THE COMPANY INVOLVES
SUBSTANTIAL RISK.

 

13

 



 

8. Disputes Subject To Arbitration Governed By Massachusetts Law.

 

a. All disputes arising under this Subscription Agreement shall be governed by
and interpreted in accordance with the laws of the Commonwealth of
Massachusetts, without regard to principles of conflict of laws. The parties to
this Subscription Agreement shall submit all disputes arising under this
Subscription Agreement to arbitration in Boston, Massachusetts before a single
arbitrator of the American Arbitration Association (the “AAA”). The arbitrator
shall be selected by application of the rules of the AAA, or by mutual agreement
of the parties, except that such arbitrator shall be an attorney admitted to
practice law in the Commonwealth of Massachusetts. No party to this Subscription
Agreement shall challenge the jurisdiction or venue provisions as provided in
this Section 8. Nothing in this Section 8 shall limit the Holder's right to seek
and obtain an injunction for violation of the terms and conditions of this
Subscription Agreement.

 

9. Miscellaneous.

 

a. Any notices, consents, waivers or other communications required or permitted
to be given under the terms of this Subscription Agreement must be in writing
and will be deemed to have been delivered (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided a confirmation
of transmission is mechanically or electronically generated and kept on file by
the sending party); or (iii) one (1) day after deposit with a nationally
recognized overnight delivery service, in each case properly addressed to the
party to receive the same. The addresses and facsimile numbers for such
communications shall be:

 

If to the Company Brazilian Interactive Media, Inc             Thompson Hine LLP
      Attn: Peter Gennuso       335 Madison Avenue, 12th Floor       New York,
NY 10017  





 

If to the Holder: The address listed on the Questionnaire

 

Each party shall provide five (5) business days prior notice to the other party
of any change in address, phone number or facsimile number.

 

b. All pronouns and any variations thereof used herein shall be deemed to refer
to the masculine, feminine, impersonal, singular or plural, as the identity of
the person or persons may require.

 

c. Neither this Subscription Agreement nor any provision hereof shall be waived,
modified, changed, discharged, terminated, revoked or canceled, except by an
instrument in writing signed by the party effecting the same against whom any
change, discharge or termination is sought.

 

d. Notices required or permitted to be given hereunder shall be in writing and
shall be deemed to be sufficiently given when personally delivered or sent by
facsimile transmission: (i) if to the Company, at its executive offices, or (ii)
if to the Holder, at the address for correspondence set forth in the
Questionnaire, or at such other address as may have been specified by written
notice given in accordance with this paragraph.

 

e. This Subscription Agreement shall be enforced, governed and construed in all
respects in accordance with the laws of the Commonwealth of Massachusetts, as
such laws are applied by Massachusetts courts to agreements entered into, and to
be performed in, Massachusetts by and between residents of Massachusetts, and
shall be binding upon the undersigned, the undersigned's heirs, estate and legal
representatives and shall inure to the benefit of the Company and its
successors. If any provision of this Subscription Agreement is invalid or
unenforceable under any applicable statue or rule of law, then such provisions
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law. Any
provision hereof that may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision hereof.

14

 



 

f. This Subscription Agreement shall not be assignable.

 

g. This Subscription Agreement, together with the Exhibits and the Schedules
attached hereto and made a part of this Subscription Agreement by this
reference, constitute the entire agreement between the parties hereto with
respect to the subject matter hereof and may be amended only by a writing
executed by both parties hereto.

 

h. This Subscription Agreement may be executed in two or more counterparts, all
of which taken together shall constitute one instrument. Execution and delivery
of this Subscription Agreement by exchange of facsimile copies bearing the
facsimile signature of a party shall constitute a valid and binding execution
and delivery of this Subscription Agreement by such party. Such facsimile copies
shall constitute enforceable original documents.

 

i. When in this Agreement or the Transaction Documents, reference is made to any
party, such reference shall be deemed to include the successors, assigns, heirs
and legal representatives of such party. No party hereto may transfer any rights
under this Agreement or the Transaction Documents, unless the transferee agrees
to be bound by, and comply with all of the terms and provision of this Agreement
and the Transaction Documents, as if an original signatory hereto on the date
hereof.

 

j. The Company hereby represent and warrants to the Holder that: (i) it has
voluntarily entered into this Subscription Agreement of its own freewill, (ii)
it is not entering into this Subscription Agreement under economic duress, (iii)
the terms of this Subscription Agreement are reasonable and fair to the Company,
and (iv) the Company has had independent legal counsel of its own choosing
review this Subscription Agreement, advise the Company with respect to this
Subscription Agreement, and represent the Company in connection with its
entering into this Subscription Agreement.

 

k. Notwithstanding anything in this Agreement to the contrary, the parties
hereto hereby acknowledge and agree to the following: (i) the Holder makes no
representations or covenants that it will not engage in trading in the
securities of the Company; (ii) the Company has not and shall not provide
material non-public information to the Holder unless prior thereto the Holder
shall have executed a written agreement regarding the confidentiality and use of
such information; and (iii) the Company understands and confirms that the Holder
will be relying on the acknowledgements set forth in clauses (i) through (iii)
above if the Holder effects any transactions in the securities of the Company.

 

10. Waiver.

 

The Holder's delay or failure at any time or times hereafter to require strict
performance by Company of any undertakings, agreements or covenants shall not
waive, affect, or diminish any right of the Holder under this Agreement to
demand strict compliance and performance herewith. Any waiver by the Holder of
any Event of Default shall not waive or affect any other Event of Default,
whether such Event of Default is prior or subsequent thereto and whether of the
same or a different type. None of the undertakings, agreements and covenants of
the Company contained in this Agreement, and no Event of Default, shall be
deemed to have been waived by the Holder, nor may this Agreement be amended,
changed or modified, unless such waiver, amendment, change or modification is
evidenced by an instrument in writing specifying such waiver, amendment, change
or modification and signed by the Holder.

 

15

 



11. Governmental Changes.

 

In the event that any rules, regulations, oral or written interpretations or
Comments (as defined in the Registration Rights Agreement) from the SEC, FINRA,
NYSE, NASDAQ or other governing or regulatory body, prohibit or hinder any
operation of this Subscription Agreement or the other Transaction Documents, the
parties hereto hereby agree that those specific terms and conditions shall be
negotiated in good faith on similar terms within five (5) business days, and
shall not alter, diminish or affect any other rights, duties, obligations or
covenants in Transaction Documents and that all terms and conditions will remain
in full force and effect except as is necessary to make those specific terms and
conditions comply with applicable rule, regulation, interpretation or Comment.
Failure for the Company to agree to on such new terms as necessary to achieve
the intent of the original documents shall constitute and Event of Default as
outlined in Article 6 in the Debenture and accordingly the Holder may elect to
take actions as outlined in the Debenture and the other Transaction Documents.

 

12. No Oral Agreements.

 

This Subscription Agreement and the other Transaction Documents represent the
final definitive agreements between the Company and the Holder and may not be
contradicted by evidence of prior, contemporaneous, or subsequent oral
agreements of the parties; there are no unwritten oral agreements among the
parties.

 

 

[BALANCE OF PAGE INTENTIONALLY LEFT BLANK)

 

16

 



BRAZIL INTERACTIVE MEDIA , INC.

 

INVESTOR QUESTIONNAIRE

 

 

The information contained in this Investor Questionnaire (this “Questionnaire”)
is being furnished in order to determine whether the undersigned’s subscription
to purchase the Debentures described in the accompanying Subscription Agreement
may be accepted.

 

ALL INFORMATION CONTAINED IN THIS QUESTIONNAIRE WILL BE TREATED CONFIDENTIALLY.
The undersigned understands, however, that the Company may present this
Questionnaire to such parties as it deems appropriate if called upon to
establish that the proposed offer and sale of the securities is exempt from
registration under the Securities Act of 1933, as amended (the “Securities
Act”). Further, the undersigned understands that the offering is required to be
reported to the United States Securities and Exchange Commission (the “SEC” or
the “Commission”), and to various state securities and “blue sky” regulators.

 

IN ADDITION TO SIGNING THE SIGNATURE PAGE, IF REQUESTED BY BRAZIL INTERACTIVE
MEDIA , INC., A DELAWARE CORPORATION (THE “COMPANY”), THE UNDERSIGNED MUST
COMPLETE FORM W-9.

 

 

I. PLEASE CHECK EACH OF THE STATEMENTS BELOW THAT APPLIES.

 

[_]1. The undersigned: (a) has total assets in excess of $5,000,000; (b) was not
formed for the specific purpose of acquiring the securities; and (c) has its
principal place of business in ___________.

 

[_]2. The undersigned is a natural person whose individual net worth*, or joint
net worth with that person's spouse, at the time of purchase exceeds $1,000,000
(excluding the value of the person’s primary residence).

 

[_]3. The undersigned is a natural person who had an individual income* in
excess of $200,000 in each of the two most recent years and who reasonably
expects an individual income in excess of $200,000 in the current year. Such
income is solely that of the undersigned and excludes the income of the
undersigned’s spouse.

 

[_]4. The undersigned is a natural person who, together with his or her spouse,
has had a joint income* in excess of $300,000 in each of the two most recent
years and who reasonably expects a joint income in excess of $300,000 in the
current year.

 

* For purposes of this Questionnaire, the term “net worth” means the excess of
total assets over total liabilities (not including the value of any equity in my
primary residence and subtracting the amount of any mortgage indebtedness
exceeding the value of my primary residence).. In determining “income”, an
investor should add to his or her adjusted gross income any amounts attributable
to tax-exempt income received, losses claimed as a limited partner in any
limited partnership, deductions claimed for depletion, contributions to IRA or
Keogh retirement plan, alimony payments and any amount by which income from
long-term capital gains has been reduced in arriving at adjusted gross income.

 

17

 



5. The undersigned is an entity that is:

 

[_](a) a bank as defined in Section 3(a)(2) of the Securities Act; or

 

[_](b) a savings and loan association or other institution as defined in Section
3(a)(5)(A) of the Securities Act whether acting in its individual or fiduciary
capacity; or

 

[_](c) a broker or dealer registered pursuant to Section 15 of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”); or

 

[_](d) an insurance company as defined in Section 2(13) of the Securities Act;
or

 

[_](e) an investment company registered under the Investment Company Act of 1940
(the “ICA”), as amended, or a business development company as defined in Section
2(a)(48) of the ICA; or

 

[_](f) a small business investment company licensed by the U.S. Small Business
Administration under Section 301 (c) or (d) of the Small Business Investment Act
of 1958; or

 

[_]6. The undersigned is an entity in which all of the equity owners are
accredited investors.



18

 

 

II.HOLDER INFORMATION.

 

Name of Entity: ________________

 



Person’s Name: ___________________

 

State of Organization/Residence: _____________

 

Address: _____________

 

City, State, Zip Code: ______________

 

Taxpayer Identification Number: ______________

 

Phone: ___________________

 

Email : ___________________

 

Send Correspondence to: Same as above



19

 

BRAZIL INTERACTIVE MEDIA , INC.

 

SIGNATURE PAGE

 

Your signature on this Signature Page evidences your agreement to be bound by
the accompanying Questionnaire and the Transaction Documents (as such term is
defined in the accompanying Subscription Agreement).

 

1. The undersigned hereby represents that (a) the information contained in the
Questionnaire is complete and accurate and (b) the undersigned will notify the
Company immediately if any material change in any of the information occurs
prior to the acceptance of the undersigned’s subscription and will promptly send
the Company written confirmation of such change.

 

2. The undersigned signatory hereby certifies that he/she has read and
understands the Transaction Documents, including the Subscription Agreement and
Questionnaire, and the representations made by the undersigned in said documents
are true and accurate.

 

 

____________________________ ______________

Amount of Debentures being purchased Date

 

 

 

Holder

 

 

By: _________________________

 

Name: _____________________

 

Title: _______________________

 

 

 

 

 

 

 

 

 



20

 

 

 

 

 

BRAZIL INTERACTIVE MEDIA , INC.

 

COMPANY ACCEPTANCE PAGE

 

 

This Subscription Agreement accepted and agreed to this 24th day of April, 2014,
by Brazil Interactive Media , Inc. and duly authorized to sign on behalf of the
Company.

 

Brazil Interactive Media , Inc.

 

 

By__________________

Name: Corey Hollister

Title: Chairman

 

 



 

 

21

 



 

 

LIST OF EXHIBITS

 

 

EXHIBIT A Registration Rights Agreement

EXHIBIT B Notice of Conversion

EXHIBIT C Form of Debenture

EXHIBIT D Board Resolution

 

 

LIST OF SCHEDULES

 

Schedule 3.a Subsidiaries

Schedule 3.c. Capitalization

Schedule 3.e. Conflicts

Schedule 3.g. Material Changes

Schedule 3.h. Litigation

Schedule 3.l. Intellectual Property

Schedule 3.n. Liens

 

 

 

 

 

22

 



  

 

EXHIBIT A

 

REGISTRATION RIGHTS AGREEMENT




 

 

 

 



 

 

 

 

 

23

 



 

EXHIBIT B

 

NOTICE OF CONVERSION

 

TO: BRAZIL INTERACTIVE MEDIA , INC.

 

The undersigned hereby irrevocably elects, as of ________________, to convert
$________________ of its convertible debenture (the “Debenture”) into Common
Stock of Brazil Interactive Media , Inc. (the “Company”) according to the
conditions set forth in the Debenture issued by the Company.

 

Date of Conversion: ________________________________________________

 

 

Applicable Conversion Price: ________________________________________

 

 

Number of Shares Issuable upon this Conversion: _______________________

 

 

Name(Print): ________________________________________________

 

Address: ________________________________________________

 

Phone: ________________________________________________

 

 

 

HOLDER



 

By:____________________________________

Name:

 

**DO NOT SIGN UNTIL YOU ARE READY TO CONVERT**


EXHIBIT C

 

FORM OF DEBENTURE


 

 

 

 

 

 

 

 

 

 

24

 



 

EXHIBIT D

 

BOARD RESOLUTION

 

 

 

 

 

 

 



25

 

 

SCHEDULE 3.a.

 

SUBSIDIARIES

 

 

  Name   State of Incorporation   EIN                



 

 

 



 

 

 

 

26

 



 



 

SCHEDULE 3.c.

 

CAPITALIZATION

 

 

 

 

 

 

 

27

 



 

 

SCHEDULE 3.e.

 

CONFLICTS

 

 

 

 

 



 

 

28

 



 

 

SCHEDULE 3.g.

 

MATERIAL CHANGES

 

 



 

 

 

 

 

 

29

 



 

 

SCHEDULE 3.h.

 

LITIGATION

 

 

 

 

 

 

30

 



 

 

 

SCHEDULE 3.l.

 

INTELLECTUAL PROPERTY

 

 

 

 

 

 

 

 

31

 



 

 

SCHEDULE 3.n.

 

LIENS

 

 

 



 

 

32

 



 